DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-7 in the reply filed on 5/24/22 is acknowledged.  The traversal is on the ground(s) that there is no undue burden of search.  This is not found persuasive because 371 practice is in effect in this case and beyond that,  though some references may be relevant to all of the groups but that that does not preclude that fact that the search of all claimed inventions would involve the consideration of a vast amount of literature (both patent and non-patent) for both prior art and 35 USC 112 issues in the limited time given the examiner to do so.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5 & 7 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by
WO 03/087292 (‘292).
‘292 discloses an automated tissue engineering system which has  a
Housing, a bioreactor, a fluid containment system supported by said
housing and in fluid communication with said bioreactor. A tissue engineering module 118 is slid into a slot 104 of the bay door 106 of the tissue engineering system via a guide rail system 120. Upon insertion, the module 118 engages with one or more pump units 122 (i. e. peristaltic), electrical connectors 124, and valve actuators 126 (see fig. 5, and p.24, (10-21). As can be seen in fig. 5 the module is planar. The bioreactor in the system provides an environment for said physiological cellular functions and/or generation of tissue constructs such as cell sorting, cell washing, cell concentrating (claim 23).
	The reference anticipates the claim subject matter.

Claims 1, 3-5 & 7 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by
WO 2006/119622 (‘622).
	‘622 discloses (claims 1-3 and fig. 1a) an apparatus, considered suitable for
washing/concentrating cells, comprising a plurality of transport elements for
transporting a nutrient solution within a cell culture module, the transport
elements comprising connections for nutrient and waste containers, transport
devices, valves, and at least one pump characterized in that the transport
elements are disposed in a planar manner in or on a plate. The apparatus
comprises at least one pinch valve pump, transport tubes, transport channels,
check valves, connections for nutrient and waste containers as well as
connections for a cell culture module disposed in a planar manner in or on a
plate.
	The reference anticipates the claim subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘292 and ‘622 & WO 2015/164808 (‘808)
‘292 discloses an automated tissue engineering system which has  a
Housing, a bioreactor, a fluid containment system supported by said
housing and in fluid communication with said bioreactor. A tissue engineering module 118 is slid into a slot 104 of the bay door 106 of the tissue engineering system via a guide rail system 120. Upon insertion, the module 118 engages with one or more pump units 122 (i. e. peristaltic), electrical connectors 124, and valve actuators 126 (see fig. 5, and p.24, (10-21). As can be seen in fig. 5 the module is planar. The bioreactor in the system provides an environment for said physiological cellular functions and/or generation of tissue constructs such as cell sorting, cell washing, cell concentrating (claim 23).  ‘622 discloses (claims 1-3 and fig. 1a) an apparatus, considered suitable for
washing/concentrating cells, comprising a plurality of transport elements for
transporting a nutrient solution within a cell culture module, the transport
elements comprising connections for nutrient and waste containers, transport
devices, valves, and at least one pump characterized in that the transport
elements are disposed in a planar manner in or on a plate. The apparatus
comprises at least one pinch valve pump, transport tubes, transport channels,
check valves, connections for nutrient and waste containers as well as
connections for a cell culture module disposed in a planar manner in or on a
plate.
Neither ‘292 or ‘622 teaches an apparatus wherein therefore the provision of a means of monitoring liquid volume in a reservoir and the solution proposed is the use of
a weighing mechanism as in instant claim 2 or the reaction faces as claim sin instant claim 6.  However, it would have been obvious at the time the application was filed to use such a weighing system because ‘808 discloses a system comprising a cell growth chamber and a weight measuring device for weighing a container of fluid and determining volume therein (claims 1 and 15).  It would be obvious to include susch a system because  ‘808 teaches that a weighing mechanism has therefore already been employed for the same purpose in a similar system. 
The "reaction faces" claimed would be considered obvious slight constructional changes which the skilled person would select, in accordance with circumstances, without the exercise of inventive skill, to solve the problem posed. Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  
	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/           Primary Examiner, Art Unit 1657